OS
lee
NED]
MINISTERIO DE ENERGIA Y MINAS

Señor Notario:

Sírvase usted extender en su registro de escrituras públicas, una en la que conste el Contrato
de Inversión en Exploración que celebran el ESTADO PERUANO, debidamente representado
por el Director General de Minería, Ingeniero Edgardo Elías Alva Bazán, identificado con
Documento Nacional de identidad N* 06984888, autorizado por el artículo 13” del Reglamento
de la Ley N* 27623 y modificatoria, aprobado por Decreto Supremo N” 082-2002-EF, con
domicilio en Av. Las Artes Sur N* 260, San Borja, Lima, a quien en adelante se denominará
EL ESTADO, y de la otra parte FERROBAMBA IRON S.A. identificada con R.U.C. N”
20545935971, con domicilio en Av. José Gálvez Barrenechea N* 190, distrito de La Victoria,
Lima, debidamente representada por su Apoderado, el señor ALFONSO JUVENAL DARIO
NAVARRO DENEGRI identificado con DNI N* 08269225, según poder inscrito en el Asiento
C00001 de la Partida N* 12752067 del Registro de Personas Jurídicas de la Oficina Registral
de Lima de ta Superintendencia Nacional de los Registros Públicos - SUNARP, a quien en
adelante se le denominará “EL INVERSIONISTA”,

PRIMERO.- En la fecha, el ESTADO y el INVERSIONISTA han celebrado un Contrato de
Inversión en Exploración al amparo de lo dispuesto en la Ley N* 27623 y su Reglamento
aprobado por el Decreto Supremo N* 082-2002-EF.

SEGUNDO.- Por la presente, ambas partes convienen en elevar a escritura pública el contrato
antes mencionado, el mismo que se insertará, conjuntamente con la Resolución Ministerial N”
046-2012-MEM/DM, publicada en el Diario Oficial El Peruano con fecha 07 de febrero de
2012, que designa al ingeniero Edgardo Elías Alva Bazán como Director General de Minería y
la Resolución Ministerial N” 548-2012-MEM/DM, publicada en el diario oficial El Peruano con
fecha 27 de diciembre de 2012, que aprueba la lista de bienes y servicios materia del referido
contrato.

Agregue usted señor notario las demás cláusulas de ley, e inserte los documentos referidos en
la cláusula segunda.

Lima, 28 de diciembre de 2012

Paria

STADO fEL INVERSIONISTA
MINISTERIO DE ENERGIA Y MINAS

CONTRATO DE INVERSIÓN EN EXPLORACIÓN

Conste por el presente documento el Contrato de Inversión en Exploración que
celebran:

(i) El Estado Peruano, debidamente representado por el Director General de Minería
del Ministerio de Energía y Minas, Ingeniero Edgardo Elías Alva Bazán, identificado con
Documento Nacional de Identidad N” 06984888, autorizado por el artículo 13” del Reglamento
de la Ley N* 27623, aprobado por Decreto Supremo N* 082-2002-EF, a quien en adelante se
le denominará “EL ESTADO”: y,

(ii) FERROBAMBA IRON S.A. identificada con R.U.C. N” 20545935971, con domicilio
en Av. José Gálvez Barrenechea N* 190, distrito de La Victoria, Lima, debidamente
representada por su Apoderado, el señor ALFONSO JUVENAL DARIO NAVARRO DENEGRI
identificado con DNI N* 08269225, según poder inscrito en el Asiento CO00001 de la Partida N*
12752067 del Registro de Personas Jurídicas de la Oficina Registral de Lima de la
Superintendencia Nacional de los Registros Públicos - SUNARP, a quien en adelante se le
denominará “EL INVERSIONISTA”, en los términos y condiciones siguientes:

CLÁUSULA PRIMERA: Antecedentes

1.1. EL INVERSIONISTA es titular o concesionario de las concesiones mineras
señaladas en el Anexo !ll.

1.2. Mediante Ley N* 27623, norma que dispone la devolución del Impuesto General a
las Ventas e Impuesto de Promoción Municipal a los titulares de la actividad minera durante la
fase de exploración, de fecha 8 de enero de 2002, se estableció que los titulares de las
concesiones mineras tendrán derecho a la devolución definitiva del Impuesto General a las
Ventas e Impuesto de Promoción Municipal que les sean trasladados o que paguen para la
ejecución de sus actividades durante la fase de exploración.

1.3. Mediante Decreto Supremo N* 082-2002-EF, de fecha 16 de mayo de 2002, se
aprobó el Reglamento de la Ley N* 27623 y mediante Resolución Ministerial N” 530-2002-
EM/DM, se aprobó el modelo de Contrato de Inversión en Exploración.

1.4. A fin de acogerse al beneficio contemplado en las precitadas normas, EL.
INVERSIONISTA ha solicitado con fecha 10 de octubre de 2012 la suscripción del Contrato de
Inversión al que se refiere el artículo 1? de la Ley N* 27623.

CLÁUSULA SEGUNDA: Objeto del Contrato

Es objeto del presente Contrato permitir el acceso del INVERSIONISTA a los
beneficios del régimen de devolución del Impuesto General a las Ventas e impuesto de
Promoción Municipal al que se refieren la Ley N* 27623 y su Reglamento, los mismos que no
surtirán efecto de existir incumplimiento por parte del INVERSIONISTA a lo dispuesto en
dichas normas.
MINISTERIO DE ENERGIA Y MINAS

CLÁUSULA TERCERA: Compromisos de las partes
3.1. Compromisos del INVERSIONISTA:

Por medio del presente Contrato, el INVERSIONISTA, se compromete a ejecutar, a
partir de la suscripción del mismo, inversiones en exploración en las concesiones señaladas
en la cláusula 1.1. por un monto de US$ 1'144,155.00 (Un Millón Ciento Cuarenta y Cuatro Mil
Ciento Cincuenta y Cinco y 00/100 Dólares Americanos), para el periodo comprendido en el
mes de diciembre de 2012.

Las inversiones referidas en el párrafo precedente se ejecutarán de conformidad con el
Programa de Inversión que se adjunta como Anexo | y que forma parte integrante del presente
contrato y estarán destinadas a la obtención de los bienes y servicios comprendidos en la lista
aprobada por Resolución Ministerial N* 548-2012-MEM/DM, publicada en el Diario Oficial El
Peruano el 27 de diciembre de 2012, la misma que como Anexo |! forma parte del presente
contrato.

3.2. Compromisos del ESTADO:

Por su parte, el ESTADO se compromete a otorgar al INVERSIONISTA los beneficios
contemplados en la Ley N* 27623, siempre que éste cumpla con los requisitos establecidos en
dicho dispositivo legal y en su reglamento.

Asimismo, el ESTADO garantiza la estabilidad de este régimen de devolución por lo
que cualquier modificación normativa al mismo, posterior al presente contrato, no le resultará
aplicable.

CLÁUSULA CUARTA: Ajustes al Programa de Inversión

El Programa de Inversión antes mencionado podrá ser modificado en el curso de su
ejecución. La aprobación de cualquier modificación deberá solicitarse a la Dirección General
de Minería del Ministerio de Energía y Minas, siendo de aplicación todas las normas que
regulan la presentación y aprobación de nuevos programas. De ser el caso, luego de la
aprobación de las modificaciones al Programa de Inversión, se procederá a adecuar el
presente contrato mediante addendum.

CLÁUSULA QUINTA: Ejecución del Programa de inversión

La ejecución del Programa de inversión será efectuada de acuerdo con lo establecido
en el Reglamento de la Ley N* 27623.

CLÁUSULA SEXTA: Causales de Resolución

Constituyen causales de resolución de pleno derecho del presente contrato, sin que
medie el requisito de comunicación previa, las siguientes:

6.1. El inicio de las operaciones productivas con anterioridad al cumplimiento del
programa de inversión en exploración comprometido. Entiéndase por inicio de operaciones
productivas el término establecido en el segundo párrafo del artículo 3? del Reglamento.

6.2. La extinción de las concesiones mineras a la que se refiere el numeral 1.1 de la
cláusula primera del presente documento.
MINISTERIO DE ENERGÍA Y MINAS

CLÁUSULA SÉTIMA: Arbitraje

Cualquier litigio, controversia o reclamación relativa a la interpretación, ejecución o
validez del presente contrato será resuelta mediante arbitraje de Derecho, llevado a cabo en la
ciudad de Lima.

El arbitraje será realizado por un Tribunal Arbitral conformado por tres miembros, de
los cuales cada una de las partes nombrará uno, dentro del plazo de treinta (30) dias contados
a partir del pedido de nombramiento, siendo el tercero nombrado de común acuerdo por los
dos primeros, dentro de los treinta (30) días siguientes al nombramiento del segundo árbitro.

El plazo de duración del proceso arbitral no deberá exceder de sesenta (60) días
hábiles, contados desde la fecha de designación del último árbitro y se regirá por lo dispuesto
en el Decreto Legislativo N” 1071, norma que regula el arbitraje y/o las normas que to
sustituyan o modifiquen.

Los gastos que se generen por la aplicación de lo pactado en la presente cláusula,
serán sufragados por las partes contratantes en igual medida.

Los gastos notariales y/o registrales que origine este contrato, son de cargo del
INVERSIONISTA.

CLÁUSULA OCTAVA: Notificaciones

Para los efectos del presente contrato, las partes señalan como sus domicilios los
indicados en la introducción del presente documento, donde se les considerará presentes. Las
notificaciones dirigidas a los domicilios indicados se tendrán por bien hechas. Cualquier
cambio de domicilio deberá notificarse por escrito con una anticipación de diez (10) días
calendario. Las comunicaciones o notificaciones que se cursen antes de tomar conocimiento
del nuevo domicilio, surtirán efecto en el domicilio anterior.

En señal de conformidad, las partes suscriben el presente documento en tres copias
de ¡igual tenor, en Lima, a los 28 días del mes de diciembre de dos mil doce.

quie
ESTADO EL INVERSIONISTA
IN

ANEXO |
FERROBAMBA IRON S.A.
CRONOGRAMA DE INVERSIONES EN EXPLORACION

DICIEMBRE DE 2012
(En Dólares Americanos)

ACTIVIDADES 2012 TOTAL
Dic:

A) [Servicios de Operaciones de Exploración Minera: 1,051,711 1,051,741
'Topográficos y geodésicos 11,711 11.711
Servicios de Perforación Diamantina y de Circulación Reversa (Roto 1,000,000 1,000,900
Percusiva)

Ensayes de Laboratorio (Análisis de minerales, suelos, agua, etc.) 40,000 40,000

B)/Otros Servicios Vinculados a la Actividad de Exploración Minera 22,444 92,444
¡Servicios de alojamiento y alimentación del personal operativo del Titular del asa
Proyecto
Servicio de asesoría, consultoría, estudios técnicos especiales y auditorias

2 PP 20,000
destinados a las actividades de exploración minera
¡Alquiler o arrendamiento financiero de maquinaria, vehiculos y equipos 15.000
¡necesarios para las actividades de exploración :
Transporte de personal, maquinaria, equipo, materiales y suministros
necesarios para las actividades de exploración y la construcción de 4,000
campamentos.
Servicios de sistemas e informática | 53,000 53,000

TOTAL 1,144,155

ANEXO Il

Enano
Lira jueves 27 de diia de 2012

UNIDAD EJECUTORA 004 :Manna de Guera del Perú
)
GASTOS CORRIENTES
2.1 Personal y Obligaciones Sociales 9 187499.00
- Subtotal UE 004 9 187 499,00
15)
TOTAL PLIEGO 026 20061 742,00
TOTALEGRESOS — 53551 583.00
ms
5)
882497-2

Aprueban lista de bienes y servicios
cuya adquisición otorgará derecho
a la devolución del IGV e Impuesto
de Promoción Municipal a favor de
Ferrobamba Iron S.A. durante la fase
de exploración

RESOLUCIÓN MINISTERIAL
N* 543-2012-MEM/IDM

Lima, 21 de diciembre de 2012
CONSIDERANDO:

Que, mediante Decreta Supremo N* 082.2002-EF se
aprobó el negó lamento de la AS Oz modificada por
la Ley N* 2166 :2, que dispone la devolución del impuesto
General a las Ventas e Impuesto de Promoción Municipal
a los titulares de la actividad minera durante la fase de
exploración;

Que, el inciso e) del artículo 6* del citado reglamento
estipula que el delalle de la lista de bienes y servicios se

bará mediante resolución ministenal del Ministerio de

nergía y Minas, previa opinión favorable del Ministerio
de Edonemia y Finanzas;

ue, por Decreto Supremo N' 150-2002-EF se aprobó

la lista General de los bienes y servicios cuya adquisición

otorgará el derecho a la devolución definitiva del

Impuesto General a las Ventas e impuesto de Promoción

Municipal,

Que, por Escrito N* 2235493, FERROBAMBA IRON
SA SNC al Ministerio de Energía y Minas la suscripción
de un Contrato de Inversión en Exploración, adjuntando
la lista de bienes y servicios cuya adquistción le Polorgara
el derecho a la devolución Impuesto General a las
Ventas e Impuesto de Promoción Municipal, durante la
hase do ex] pro

de Economía y Finanzas mediante

ondo Ñ N* ODO IE -EF/15.01 de fecha 03 de diciembre
de 2012, emitió opinión favorable a la lista de bienes y
servicios presentada por FERROBAMBA IRON SN
considerando que la lista presentada por la citada
empresa cocida con los bienes y servicios aprobados
por el Decreto Si upramo N N 150-2002-EF, adecuada al
Arancel de Aduanas vigente;

Con la opinión favorable de la Quección General de
Minería del Ministerio de Energía y Minas,

De conformidad con lo dispuesto en el inciso c) del
artículo 6* del Reglamento de la Ley N* 27623, ado
po Decreto 10 N” 082-2002. EF y el arlíc * del

'eglamento de Organización y Funciones del Ministerio
de Energía y Minas, aprobado por Decrelo Supremo N?
031-2007-EM,

SE RESUFIVE

Artículo Único.- Aprobar la lista de bienes y servicios
cuya adquisición otorgará el derecho a la devolución
del Impuesto General a las Ventas e Impuesto di
Promoción Municipal a favar de FERROBAMBA ¡RÓN
S.A. durante la fase de exploración, de acuerdo con
ej Anexo que forma parte integrante de la presente
resolución ministerial

% NORMAS LEGALES

482179
Regístrese, comuniquese y publiquese.

JORGE MERINO TAFUR
Ministro de Energía y Minas

ANEXO

LISTA DE BIENES Y SEVICIOS QUE TIENEN DERECHO A LA
DEVOLUCIÓN DEL IGV E IPM FERROBAMBA IRON S.A.

L BIENES

He | SUBPARTIDA.
NACIONAL DESCRIPCION

Y 2508 10.00.00 BENTONITA

2  380420.60.00 PREPARACIONES PARAFLUIDOSDE PERFORACIÓN
DE POZOS (LODOS?

3 3965906000 PROTECTORES AMFIRRUIDOS DE MATERIA
PLÁSTICA,

4 6401.10.00.00 CALZADO CON PUNTERA METÁLICA DE
PROTECCIÓN.

5 6506.10.00.00 CASCOS DE SEGURIDAD

6 722880.00.00 BARRAS HUECAS PARA PERFORACIÓN DE ACEROS
ALEADOS O SIN ALEAR.

7 7304:200.00 TUBOS DE PERFORACIÓN DE ACERO INOXIDABLE
8 7304.23.00.00 LOS DEMÁS TUBOS DE PERFORACIÓN.

39 8207:1310.00 TRÉPANOS Y CORONAS CON PARTE OPERANTE
DECERMET.

10 8207.1320.00 BROCAS CON PARTE OPERANTE DE CERMET.

M 8207.13:30.00 BARRENAS INTEGRALES CON PARTE OPERANTE
DECERMET.

12 8207:13:90.00 LOS DEMÁS ÚTILES CON PARTE OPERANTE DE
CERMET.

13 8207-1910.00  TRÉPANOS Y CORONAS EXCEPTO DE CERMET

14 8207.1921.00 BROCAS DIAMANTADAS EXCEPTO DE CERMET

15 8207.1929.00 LAS DEMÁS BROCAS EXCEPTO DE CERMET Y
DIAMANTADAS.

16 8207193000 BARRENAS INTEGRALES.

17 8207.198000 LOS DEMÁS ÚTILES INTERCAMBIABLES DE
PERFORACIÓN Y SONDEO.

18 8207.90.00.00 LOS DEMÁS ÚTILES INTERCAMBIABLES.

19 8430.4100.00 LAS DEMÁS MÁQUINAS DE SONDEO 0
PERFORACIÓN AUTOPROPLLSADAS,

20 8430490000 LAS DEMÁS MÁQUINAS DE SONDEO Y
PERFORACIÓN EXCEPTO AUTOPROPULSADAS.

21 84314310.00 BALANCINES.

22 8431439000 LAS DEMÁS PARTES DE MÁQUINAS DE SONDEO
O PERFORACIÓN DE LAS SUBPARTIDAS 843041
1U 843049

23 8517.61.0000 ESTACIONES BASE.

24 8517.6290.00 LOS DEMÁS APARATOS PARA LA RECEPCIÓN.
CONVERSIÓN Y TRANSMISIÓN O REGENERACIÓN
DF VOZ, [MAGEN L) OTROS DATOS.

25 8523492000 SOPORTES ÓPTICOS GRABADOS PARA
REPRODUOR IMAGEN O IMAGEN Y SONIDO.

26 85234920.00 LOS DEMÁS SOPORTES ÓPTICOS GRABADOS.

27 870421.0.10 CAMIONETAS PICKUP DE ENCENDIDO POR
COMPRESIÓN, ENSAMBLADAS CON PESO TOTAL
CON CARGA MÁXIMA INFERIOR O IGUAL A 4537
TDIESEL.

28 8705200000 CAMIONES AUTOMÓVILES PARA SONDEO O
PERFORACIÓN.

2 9006.30.00.00 CAMARAS ESPECIALES PARA FOTOGRAFÍA
SUBMARINA O AÉREA, EXAMEN MÉDICO DE
ORGANOS INTERNOS O PARA LABORATORIOS

DE MEDICINA LEGAL O IDENTIFICACIÓN
JUDICIAL.

30 9011.10.00.00 MICROSCOPIOS ESTEREOSCÓPICOS

$ PULIDO os — DEMÁS MICROSCOPIOS — ARS

FOTOMICROGRAFÍA. CINEFOTOMICROGRAFÍA O

MICROPROYECCIÓN

482180

Y NORMAS LEGALES

Penas
Lima, jueves 27 de diciembre de 2012

N* | SUBPARTIDA
NACIONAL
32 2%012:10.00.00 MICROSCOPIOS, EXCEPTO
DIFRACTÓGRAFOS.
33 9014.20.00.00 INSTRUMENTOS Y APARATOS PRA NAVEGACIÓN
AÉREA O ESPACIAL (EXCEPTO LAS BRÚJULAS)
34 90NSOD0J0 LOS DEMÁS INSTRUMENTOS Y APARATOS DE
NAVEGACIÓN.
35 9015.10.00.00 TELEMÉTROS.
36 901520-10.00 TEODOLITOS.
37 9015.20.20.00 TAQUÍMETROS.
36 901520.0000 NIVELES.
39 901540-10.00 INSTRUMENTOS YAPARATOSDEFOTOGRAMETRÍA,
ELÉCTRICOS O ELECTRÓNICOS.
40 9015409000 LOS DEMÁS INSTRUMENTOS Y APARATOS DE
FOTOGRAMETRÍA EXCEPTO ELÉCTRICOS 0
ELECTRÓNICOS
41 901580.10.00 LOS DEMÁS INSTRUMENTOS Y APARATOS
ELÉCTRICOS O ELECTRÓNICOS EXCEPTO DE
FOTOGRAMETRÍA.
42 9015.80.90.00 LOS DEMÁS INSTRUMENTOS Y APARATOS
EXCEPTO ELÉCTRICOS O ELECTRÓNICOS,
9015:90.0000 PARTES Y ACCESORIOS.
2020.00.00.00 LOS DEMÁS APARATOS RESPIRATORIOS Y
MÁSCARAS ANTIGÁS. EXCEPTO LAS MÁSCARAS.
DE PROTECCIÓN SIN MECANISMO NI ELEMENTO
FILTRANTE AMOVIBLE.
45 9027.20.00.00 ESPECTRÓMETROS. ESPECTROFOTÓMETROS Y
ESPECTRÓGRAFOS QUE UTILICEN RADIACIONES
OPTICAS (UY visibles, IR]
46 2030.300.00 LOS DEMÁS INSTRUMENTOS Y APARATOS PARA |
MEDIDA O CONTROL DE TENSIÓN, INTENSIDAD.
RESISTENCIA O POTENCIA, SIN. DISPOSITIVO
REGISTRADOR.

DESCRIPCION
LOS ÓPTICOS,

z£

Il. SERVICIOS

2) Servicios de Operaciones de Exploxación Minera

+ “opográficos y geodésicos

- Geclógicos y geolécnicos [incluye patrográficos, mneragráficos,
hidrológicas, restitución fotogramétrica, fotografias aéreas, mecánica
de rocas]

- Servicios geofisicos y geoquimicos [incluye ensayes)

- Servicios de perforación dismantina y de circulación reversa (roto
percusiva)

- Senvcios asrolopográficos

- Servicios de interpretación mulbospectral de imágenes ya sean
satelitales o equipos aerotransportados

- Ensayes de laboratono (análisis de minerales. suelos, agua. elo]
b) Otros Servielos Vinculados a las Actividades de Exploración
Minera

- Servicio de alojamiento y almentación del personal operativo del
Titular de' Proyecta

-  Serviao de asesoria, consultoria, estudios lécnicos esperales y
autos destnados alas actividades de exploración minera

-  Senacios de diseño, construcción, montaje mdustnal, eléctrico y
mecánico, armado y desarmado de maquinarias y equipo necesario
para las actividades de la exploración minera

-. Senicios de inspección, mantenimiento y reparación de maquinaña y
equipo ubllzado en las acividades de exploración minera

- Alquier o arrendamiento financiero de maqumaria, vehículos y:

equipos necesarios para las actividades de exploración

Transporte de personal, maquinaría, equipo. matenales y suministros.

'nevesanas para las actidades de exploración y la construcción de

campamentos

- Servicios médicos y hospitalanos.

- Servicios relacionados con la protección ambiental

- Sensicios de sistemas e inlommátca

- Servicios de comunicaciones, incluyen comunicación radial, telefonia
satelfal

- Servicios de segundad industrial y contraincendios
Semicios de seguridad y viglancia de instalaciones y personal
operativo

- Serios de seguros

- Servicios de rescate, sui

382013-1

CIA Y DERECHOS —
HUMANOS.

Reconocen a funcionario del Ministerio
por su contribución y aportes en el
respeto, promoción y vigencia de
los derechos humanos en el país, así
como por su esfuerzo, dedicación y
profesionalismo en el desempeño de
sus funciones

RESOLUCIÓN MINISTERIAL
N* 0319-2012 JUS

Lima, 20 de diciembre de 2012

CONSIDERANDO:

Que, el Ministerio de Justicia y Derechos Humanos es
un organismo del r Ejecutivo que tiene como finalidad
promover y difundir los derechos humanos, la defensa
jurídica de los intereses del Estado, velar la vigencia
del Estado Constitucional de Derecho y el fortalecimiento
de la institucionalidad democrática, de acuerdo a lo
establecido por los artículos 2 y 5 de la Ley N*29809 - Ley
de Organización y Funciones del Ministerio de Justicia y
Derechos Humanos;

Que, a través de la Resolución Ministerial N* 0185-
2011-JUS, del 26 de agosto de 2011, se designó al
señor José Antonio Burneo Labrin, en el cargo de
Secretario Ejecutivo del Consejo Nacional de Derechos
Humanos del Ministerio de Justicia y, asimismo, con
Resolución Ministerial N* 0119-2012-JUS, del 25 de
abril de 2012, se encargó al mencionado funcionario
las funciones de la Dirección General de Derechos
Humanos;

Que, el señor José Antonio Bumeo Labrin tiene amplia
tayectona en maleria de estudios, promoción y difusión
de los derechos humanos, ejerciendo la docencia en
diferentes universidades del país, siendo además autor de
diversas publicaciones en dicha materia, desempeñándose
profesionalmente en la defensa de los derechos humanos
en dhersas entidades y organizaciones vinculadas a la
malena,

Que, en el ejercicio de las funciones asignadas
en el Consejo Nacional de Derechos Humanos y en la
Dirección Genera! de Derechos Humanos del Ministeno
de Justicia y Derechos Humanos, el señor José Antonio
Bumeo Labrin ha contribuido con esfuerzo, dedicación y
profesionalismo, a concretar los objetivos institucionales,
apreciándose, a su vez, su calidad e integridad personal
en la interrelación con los funcionarios y servidores de la
e .

Que, a lo largo de su importante Arayectoria personal
y profesional, el señor José Antonio Bumneo Labrín ha
contribuido con la promoción y vigencia de los derechos
humanos en el país, poniendo en relieve la importancia
del respeto de tales derechos en la consolidación y
construcción del Estado Constitucional de Derecho en el

en

Que, en concordancia con sus funciones y atendiendo
a lo expuesto, el Ministerio de Justicia y Derechos
Humanos considera pertinente reconocer y agradecer
públicamente la valiosa contribución y aportes del señor
José Antonio Bumeo Labrin en el respeto, promoción y
vigencia de los derechos humanos en el país;

De conformidad con la Ley N” 29809, Ley de
Organización y Funciones del Ministerio de Justicia y
Derechos Humanos; el Decreto Supremo N* 011-2012-
JUS, que aprueba el Reglamento de Organización y

JUSTA

ANEXO Ill

FERROBAMBA ¡RON S.A.

CONCESIONES MINERAS

ITEM NOMBRE DE CONCESION | CODIGO UNICO | HECTAREAS
1 LOS ANDES 2004 010081104 1000
2 ROMILDA 1 010049404 1000
3 ROMILDA 2 010036104 1000
4 TAJENI 2004 010066204 200

MINISTERIO DE ENERGIA Y MINAS

PRIMERA ADENDA AL CONTRATO DE INVERSIÓN EN EXPLORACIÓN ENTRE EL
ESTADO PERUANO Y FERROBAMBA IRON S.A.

Conste por el presente documento la Primera Adenda al Contrato de Inversión en
Exploración que celebran:

(i) El Estado Peruano, debidamente representado por el Director General de Minería
del Ministerio de Energía y Minas, Ingeniero Edgardo Elías Alva Bazán, identificado con
Documento Nacional de Identidad N* 06984888, autorizado por el artículo 13” del Reglamento
de la Ley N* 27623, aprobado por Decreto Supremo N* 082-2002-EF, a quien en adelante se
le denominará “EL ESTADO”; y,

(ii) FERROBAMBA IRON S.A. identificada con R.U.C. N* 20545935971, con domicilio
en Av. José Gálvez Barrenechea N” 190, distrito de La Victoria, Lima, debidamente
representada por su Apoderado, el señor ALFONSO JUVENAL DARIO NAVARRO
DENEGRI, identificado con DNI N* 08269225, según poder inscrito en el Asiento C0000t de la
Partida N* 12752067 del Registro de Personas Jurídicas de la Oficina Registral de Lima de la
Superintendencia Nacional de los Registros Públicos - SUNARP, a quien en adelante se le
denominará “EL INVERSIONISTA”, en los términos y condiciones siguientes:

CLÁUSULA PRIMERA: Antecedentes

El ESTADO suscribió con El INVERSIONISTA un Contrato de Inversión en
Exploración con fecha 28 de diciembre de 2012, en adelante EL CONTRATO. Por el mérito de
dicho contrato EL INVERSIONISTA se comprometió a ejecutar inversiones en exploración por
un monto de US$ 1'144,155.00 (Un Millón Ciento Cuarenta y Cuatro Mil Ciento Cincuenta y
Cinco y 00/100 Dólares Americanos), para el periodo comprendido en el mes de diciembre de
2012, en las cuatro (04) concesiones mineras que aparecen en el Anexo ll! del Contrato de
Inversión en Exploración.

EL INVERSIONISTA, mediante Escrito N* 2256153 de fecha 28 de diciembre de 2012,
ha presentado una solicitud de modificación a su Programa de Inversión con la finalidad de
modificar el monto total de la inversión comprometida.

La Dirección General de Minería, por Resolución N” 005-2013-EM-DGM/CONT de
fecha 05 de marzo de 2013, basada en el Informe N* 167-2013-MEM-DGM/DPM, aprobó la
modificación del Programa de Inversión en Exploración de FERROBAMBA IRON S.A.
ascendiendo el nuevo monto de la inversión total a US$ 2 740,364.00 (Dos Millones
Setecientos Cuarenta Mil Trescientos Sesenta y Cuatro y 00/100 Dólares Americanos), para el
periodo comprendido entre diciembre de 2012 hasta diciembre de 2013; precisándose que el
Anexo li que corresponde a la Lista de Bienes y Servicios que tienen derecho a la devolución
del IGV e IPM, aprobada mediante Resolución Ministerial N% 548-2012-MEM/OM y el Anexo 11!
correspondiente a la Lista de Concesiones Mineras no serán modificados.
MINISTERIO DE ENERGIA Y MINAS

CLÁUSULA SEGUNDA: Modificación del Contrato de Inversión en Exploración.

EL ESTADO y EL INVERSIONISTA acuerdan expresamente modificar el primer
párrafo del numeral 3.1 de la Cláusula Tercera, así como el Anexo | del Contrato de Inversión
en Exploración suscrito con fecha 28 de diciembre de 2012.

CLÁUSULA TERCERA: Modificación del primer párrafo del numeral 3.1 de la
Cláusula Tercera del Contrato de Inversión en Exploración.

El primer párrafo del numeral 3.1 de la Cláusula Tercera del Contrato de Inversión en
Exploración quedará redactado en los siguientes términos:

"Por medio del presente contrato, EL INVERSIONISTA se compromete a ejecutar, a
partir de la suscripción del mismo, inversiones en exploración en las concesiones señaladas
en la Cláusula 1.1 por un monto de US$ 2 740,364.00 (Dos Millones Setecientos Cuarenta Mil
Trescientos Sesenta y Cuatro y 00/100 Dólares Americanos), para el periodo comprendido
entre diciembre de 2012 hasta diciembre de 2013".

CLÁUSULA CUARTA: Modificación del Anexo | del Contrato de Inversión en
Exploración.

El Anexo [ del Contrato de Inversión en Exploración se modifica en el sentido
de considerar que las inversiones correspondientes desde diciembre de 2012 hasta diciembre
de 2013 ascienden a la suma total de US$ 2 740,364.00 (Dos Millones Setecientos Cuarenta
Mil Trescientos Sesenta y Cuatro y 00/100 Dólares Americanos), para el periodo comprendido
entre diciembre de 2012 hasta diciembre de 2013, el mismo que se adjunta.

CLÁUSULA QUINTA: Salvaguarda
Las partes acuerdan que todas las cláusulas del Contrato de Inversión en Exploración
suscrito con fecha 28 de diciembre de 2012 se mantienen vigentes en tanto no contradigan lo

dispuesto en la presente adenda.

En señal de conformidad, las partes suscriben el presente documento en tres copias
de igual tenor, en Lima, a los 12 días del mes de marzo de 2013.

'STADO 34 có msTA
voror¿z [6666 [666 [656 [66s's [6666 [6666 |666'zp [5669 |66ose |ozo'ose |ozeose |esvizec |5s1pp11 TVLOL
000 res o00'er [oo0'es [o00es  [ooo'et  [ooower  [oooe:  |oo0'es EONEUWIOJU! O SEWAJSIS SP SOPIMOS
009'ge 00y8 o0Ye 00v'8 D0y'8 soue|eydsoy Á soJIpau, soria
sopa uEdues
160'5€ 6561 |eest [6661 [6661 [esst [ess |e6se1 [6661  |6562 000'y 000'y 000% [000 9p UOONASUOS E; Á UONEJOIOxS Sp SOPEpIAnoe sel exed sotiesadan
soJsiujuuns Á safenajeW "odÍnba "eueumbeun yeuosiad ap auodsues!
: > . ' > 0 > > . . , , . . UOEJOJÓXa ap SAPepIaIDe se] exed soueseoau
000'p ¡ooo [ooo'g [ooo'e jooo'e |oo0'8 [ooo'e ¡oooe [oo0w8 [oo0'z  |ooo'» [ooo [oowz  |o00's, Sodinba Á SOMO "EUBUImbEru ap OIOIDUEUI OJUSIBpUOLe O JOmby
a . A 0 , . , . eIauL UOLeJo|dx> Sp SOPEPIASE SEy E SOPEUNSOp |
Doo Do0'sz [oo0's2 [00052  [o00'sz  ¡o0ms2z  [ooo'se  [oo0'oz seuoypne Á sajevedsa s09I109) SOIPIISS “BLIO|[MSUOI "eL10SaSe ap OJ0IAeS
bro Op9RÁoIg
bro ¡ep sem rep oagesedo ¡euossed ¡ap ugIejuaLuIe Á oqueneloje ap soromues|
se0'8Ls 66668 [6666 |es6e [esse [e6s'e [e6s'e [666'ly ¡666'zb [eseze  [ooyza [oor'za  [o0rz2g  |vrvz6 PISuiA UQDRIOJdx3 3p PEPIANOY e] e SOPeInoura solotalas sono] (a
000'002 oo0'oy  [ooo'ob  [|ooo'oy  |oo0'op  |o00'o» (aja “ende 'sojens "seJessulLu Sp SIStBUYy) ONOJeJ0qe7 3p seÁesuz
SLgOLO'z , . , " "000 (ensnaad
oes'evz ¡oBsebz [omseyz [esoioez [oo0'O00'L 010%) esJOnSy UODEIno!o ap Á BUQUEUerg UONEJOpJed ep SOLOS!
DeL us soJIsepos6 Á somplbodo!
s2ezzziz [0 o 0 o o o 0 o ozs'sez |ozs“cez ¡jozs'csz [|esooze |1L2bs0'L “ERUIN U9RI0/dx3 ap souoleJedo ap soriars| (y
aq | aon | 10 | des | oBy | mor | uno | Aem 1d 07] q93 ENE] E]
jo.
leroL EL0z zv0z S3UVAIALLOY

(soue9euy sejejog U3)
£LOZ SAQUUANNQ E ZLOZ 2IQUIAMNO 3Q

NOIDV3O1d4X3 N3 S3NOISYIANI 30 VAVUDONOSIO

"Y'S NOY! VAMIVa0oYY34

| oxeuy

MINISTERIO DE ENERGIA Y MINAS

Señor Notario:

Sírvase usted extender en su registro de escrituras públicas, una en la que conste la Segunda
Adenda del Contrato de Inversión en Exploración que celebran el ESTADO PERUANO,
debidamente representado por el Director General de Minería, Ingeniero Edgardo Elías Alva
Bazán, identificado con Documento Nacional de Identidad N” 06984888, autorizado por el
artículo 13” del Reglamento de la Ley N” 27623 y modificatoria, aprobado por Decreto
Supremo N* 082-2002-EF, con domicilio en Av. Las Artes Sur N” 260, San Borja, Lima, a
quien en adelante se denominará EL ESTADO, y de la otra parte FERROBAMBA IRON S.A.
identificada con R.U.C. N* 20545935971, con domicilio en Av. José Gálvez Barrenechea N*
190, distrito de La Victoria, Lima, debidamente representada por su Apoderado, el señor
ALFONSO JUVENAL DARIO NAVARRO DENEGRI, identificado con DNI N* 08269225,
según poder inscrito en el Asiento C00001 de la Partida N* 12752067 del Registro de
Personas Jurídicas de la Oficina Registral de Lima de la Superintendencia Nacional de los
Registros Públicos - SUNARP, a quien en adelante se le denominará “EL INVERSIONISTA”,
en los términos y condiciones siguientes:

PRIMERO.- En la fecha, EL ESTADO y EL INVERSIONISTA han celebrado la Segunda
Adenda al Contrato de Inversión en Exploración celebrado el 28 de diciembre de 2012 y
modificado por la Primera Adenda de fecha 12 de marzo de 2013, al amparo de lo dispuesto
en la Ley N” 27623 y su Reglamento aprobado por el Decreto Supremo N* 082-2002-EF

SEGUNDO.- Por la presente, ambas partes convienen en elevar a escritura pública la
Segunda Adenda al contrato antes mencionado, la misma que se insertará, conjuntamente
con la Resolución Ministerial N* 046-2012-MEM/DM, publicada en el Diario Oficial El Peruano
con fecha 07 de febrero de 2012, que designa al ingeniero Edgardo Elías Alva Bazán como
Director General de Minería.

Agregue usted señor notario las demás cláusulas de ley, e inserte los documentos referidos en
la cláusula segunda.

Lima, 24 de marzo de 2014

= Dura?
EL ESTADO INVERSIONISTA
MINISTERIO DE ENERGIA Y MINAS

SEGUNDA ADENDA AL CONTRATO DE INVERSIÓN EN EXPLORACIÓN ENTRE EL
ESTADO PERUANO Y FERROBAMBA IRON S.A.

Conste por el presente documento la Segunda Adenda al Contrato de Inversión en
Exploración que celebran:

(i) El Estado Peruano, debidamente representado por el Director Genera! de Minería
del Ministerio de Energía y Minas, Ingeniero Edgardo Elías Alva Bazán, identificado con
Documento Nacional de Identidad N* 06984888, autorizado por el artículo 13” del Reglamento
de la Ley N” 27623, aprobado por Decreto Supremo N* 082-2002-EF, a quien en adelante se
le denominará “EL ESTADO”; y,

(ti) FERROBAMBA IRON S.A, identificada con R.U.C. N* 20545935971, con domicilio
en Av. José Gálvez Barrenechea N” 190, distrito de La Victoria, Lima, debidamente
representada por su Apoderado, el señor ALFONSO JUVENAL DARIO NAVARRO
DENEGRI, identificado con DNI N* 08269225, según poder inscrito en el Asiento CO0001 de la
Partida N* 12752067 del Registro de Personas Jurídicas de la Oficina Registral de Lima de la
Superintendencia Nacional de los Registros Públicos - SUNARP, a quien en adelante se le
denominará “EL INVERSIONISTA”, en los términos y condiciones siguientes:

jo CLÁUSULA PRIMERA: Antecedentes

El ESTADO suscribió con EL INVERSIONISTA un Contrato de Inversión en
Exploración con fecha 28 de diciembre de 2012, en adelante EL CONTRATO. Por el mérito de
dicho contrato EL INVERSIONISTA se comprometió a ejecutar inversiones en exploración por
un monto de US$ 1'144,155.00 (Un Millón Ciento Cuarenta y Cuatro Mil Ciento Cincuenta y
Cinco y 00/100 Dólares Americanos), para el periodo comprendido en el mes de diciembre de
2012, en las cuatro (04) concesiones mineras que aparecen en el Anexo 1ll del Contrato de
Inversión en Exploración.

Mediante la Primera Adenda al Contrato de Inversión en Exploración de fecha 12 de
marzo de 2013, se amplió la suma total del Programa de Inversión en Exploración a US$ 2
740, 364.00 (Dos Millones Setecientos Cuarenta Mil Trescientos Sesenta y Cuatro y 00/1 00
Dólares Americanos), para el periodo comprendido entre diciembre de 2012 hasta diciembre
/ . de 2013,

EL INVERSIONISTA, mediante Escrito N* 2354150 de fecha 27 de diciembre de 2013,
a presentado una solicitud de modificación a su Programa de Inversión con la finalidad de
modificar el monto total de la inversión comprometida y, ampliar el plazo del programa de
Inversión en Exploración hasta diciembre de 2014.

La Dirección General de Minería, por Resolución N* 0015-2014-EM-DGM/CONT de
fecha 17 de marzo de 2014, basada en el Informe N” 257-2014-MEM-DGM/DPM, aprobó la
modificación del Programa de Inversión en Exploración de FERROBAMBA IRON S.A.
ascendiendo el nuevo monto de la inversión total a US$ 11 032, 153.00 (Once Millones
Treinta y Dos Mil Ciento Cincuenta y Tres y 00/100 Dólares Americanos), para el periodo
comprendido entre diciembre de 2012 hasta diciembre de 2014; precisándose que el Anexo D
que corresponde a la Lista de Bienes y Servicios que otorgan el derecho a la devolución del
IGV e IPM, aprobada mediante Resolución Ministerial N* 548-2012-MEM/DM y el Anexo lll
correspondiente a la Relación de Concesiones Mineras no serán modificados.
MINISTERIO DE ENERGIA Y MINAS

CLÁUSULA SEGUNDA: Modificación del Contrato de Inversión en Exploración.

EL ESTADO y EL INVERSIONISTA acuerdan expresamente modificar el primer
párrafo del numeral 3.1 de la Cláusula Tercera, así como el Anexo | del Contrato de Inversión
en Exploración suscrito con fecha 28 de diciembre de 2012.

CLÁUSULA TERCERA: Modificación del primer párrafo del numeral 3.1 de la
Cláusula Tercera del Contrato de Inversión en Exploración.

El primer párrafo del numeral 3.1 de la Cláusula Tercera del Contrato de Inversión en
Exploración quedará redactado en los siguientes términos:

“Por medio del presente contrato, EL INVERSIONISTA se compromete a ejecutar, a
partir de la suscripción del mismo, inversiones en exploración en las concesiones señaladas
en la Cláusula 1.1 por un monto de US$ 11 032, 153.00 (Once Millones Treinta y Dos Mil
Ciento Cincuenta y Tres y 00/100 Dólares Americanos), para el periodo comprendido entre
diciembre de 2012 hasta diciembre de 2014”,

CLÁUSULA CUARTA: Modificación del Anexo | del Contrato de Inversión en
Exploración.

El Anexo | del Contrato de Inversión en Exploración se modifica en el sentido
de considerar que las inversiones ascienden a la suma total de US$ 11 032, 153.00 (Once
Millones Treinta y Dos Mil Ciento Cincuenta y Tres y 00/100 Dólares Americanos), para el
periodo comprendido entre diciembre de 2012 hasta diciembre de 2014, el mismo que se
adjunta.

CLÁUSULA QUINTA: Salvaguarda

Las partes acuerdan que todas las cláusulas del Contrato de Inversión en Exploración
suscrito con fecha 28 de diciembre de 2012 y modificado por la Primera Adenda de fecha 12
de marzo de 2013, se mantienen vigentes en tanto no contradigan lo dispuesto en la presente
adenda.

En señal de conformidad, las partes suscriben el presente documento en tres copias
de igual tenor, en Lima, a los 24 dias del mes de marzo de 2014.

Z mim
STADO L INVERSIONISTA
crea

ET
o o cds sn pr Y juntar ap arts

rear | moss es

a erDR a se PIERA e sopera soppass sexo (9

¿Satan So SOUNDS £ ona secos]

dat rar ion sanos sano aran |
A O e Ln

as co ons sota 0 SEE) Uno e sete

(ea cel mn ugompo0o 29 ug ap sas |

ese [ese [ner A

(sour sere ua)
PLOZ OIQUIAIDO E Z30Z SLU 20

NOLOWEO1AXZ N SANOISABANI 20 VAWUDONONO
VS NOM VEWYBOBAZS

1oróuY
TÍ
NES

MINISTERIO DE ENERGIA Y MINAS

Señor Notario:

Sírvase usted extender en su registro de escrituras públicas, una en la que conste la Tercera
Adenda del Contrato de Inversión en Exploración que celebran el ESTADO PERUANO,
debidamente representado por el Director General de Minería, Ingeniero Edgardo Elias Alva
Bazán, identificado con Documento Nacional de Identidad N” 06984888, autorizado por el
artículo 13” del Reglamento de la Ley N” 27623 y modificatoria, aprobado por Decreto
Supremo N” 082-2002-EF, con domicilio en Av. Las Artes Sur N” 260, San Borja, Lima, a
quien en adelante se denominará EL ESTADO, y de la otra parte FERROBAMBA ¡RON S.A.
identificada con R.U.C. N” 20545935971, con domicilio en Av. José Gálvez Barrenechea N*
190, distrito de La Victoria, Lima, debidamente representada por su Apoderado, el señor
ALFONSO JUVENAL DARIO NAVARRO DENEGRI, identificado con DNI N* 08269225,
según poder inscrito en el Asiento C00001 de la Partida N” 12752067 del Registro de
Personas Jurídicas de la Oficina Registral de Lima de la Superintendencia Nacional de los
Registros Públicos - SUNARP, a quien en adelante se le denominará “EL INVERSIONISTA”,
en los términos y condiciones siguientes:

PRIMERO.- En la fecha, EL ESTADO y EL INVERSIONISTA han celebrado la Tercera
Adenda al Contrato de Inversión en Exploración celebrado el 28 de diciembre de 2012,
modificado por la Primera Adenda, de fecha 12 de marzo de 2013 y, por la Segunda Adenda
de fecha 24 de marzo de 2014, al amparo de lo dispuesto en la Ley N* 27623 y su
Reglamento aprobado por el Decreto Supremo N* 082-2002-EF.

SEGUNDO.- Por la presente, ambas partes convienen en elevar a escritura pública la Tercera
Adenda al contrato antes mencionado, la misma que se insertará, conjuntamente con la
Resolución Ministerial N” 046-2012-MEM/DM, publicada en el Diario Oficial El Peruano con
fecha 07 de febrero de 2012, que designa al ingeniero Edgardo Elias Alva Bazán como
Director General de Minería.

Agregue usted señor notario las demás cláusulas de ley, e inserte los documentos referidos en
la cláusula segunda.

Lima, 10 de marzo de 2015

NS

EL INVERSIONISTA

MINISTERIO DE ENERGIA Y MINAS

TERCERA ADENDA AL CONTRATO DE INVERSIÓN EN EXPLORACIÓN ENTRE EL
ESTADO PERUANO Y FERROBAMBA IRON S.A.

Conste por el presente documento la Tercera Adenda al Contrato de Inversión en
Exploración que celebran:

(i) El Estado Peruano, debidamente representado por el Director General de Minería
del Ministerio de Energía y Minas, Ingeniero Edgardo Elías Alva Bazán, identificado con
Documento Nacional de Identidad N” 06984888, autorizado por el artículo 13” del Reglamento
de la Ley N* 27623, aprobado por Decreto Supremo N* 082-2002-EF, a quien en adelante se
le denominará “EL ESTADO”; y,

(ii) FERROBAMBA IRON S.A. identificada con R.U.C. N* 20545935971, con domicilio
en Av. José Gálvez Barrenechea N* 190, distrito de La Victoria, Lima, debidamente
representada por su Apoderado, el señor ALFONSO JUVENAL DARIO NAVARRO
DENEGRI, identificado con DNI N* 08269225, según poder inscrito en el Asiento C00001 de la
Partida N* 12752067 del Registro de Personas Jurídicas de la Oficina Registral de Lima de la
Superintendencia Nacional de los Registros Públicos - SUNARP, a quien en adelante se le
denominará “EL INVERSIONISTA”, en los términos y condiciones siguientes:

CLÁUSULA PRIMERA: Antecedentes

El ESTADO suscribió con EL INVERSIONISTA un Contrato de Inversión en
Exploración con fecha 28 de diciembre de 2012, en adelante EL CONTRATO. Por el mérito de
dicho contrato EL INVERSIONISTA se comprometió a ejecutar inversiones en exploración por
un monto de US$ 1'144,155.00 (Un Millón Ciento Cuarenta y Cuatro Mil Ciento Cincuenta y
Cinco y 00/100 Dólares Americanos), para el periodo comprendido en el mes de diciembre de
2012, en las cuatro (04) concesiones mineras que aparecen en el Anexo lll del Contrato de
Inversión en Exploración.

Mediante la Primera Adenda al Contrato de Inversión en Exploración de fecha 12 de
marzo de 2013, se amplió la suma total del Programa de Inversión en Exploración a US$ 2
740, 364.00 (Dos Millones Setecientos Cuarenta Mil Trescientos Sesenta y Cuatro y 00/100
Dólares Americanos), para el periodo comprendido entre diciembre de 2012 hasta diciembre
de 2013.

Mediante la Segunda Adenda al Contrato de Inversión en Exploración de fecha 24 de
marzo de 2014, se amplió la suma total del Programa de Inversión en Exploración a US$ 11
032, 153.00 (Once Millones Treinta y Dos Mil Ciento Cincuenta y Tres y 00/100 Dólares
Americanos), para el periodo comprendido entre diciembre de 2012 hasta diciembre de 2014.

EL INVERSIONISTA, mediante Escrito N* 2455831 de fecha 10 de diciembre de 2014,
ha presentado una nueva solicitud de modificación a su Programa de Inversión con la finalidad
de modificar el monto total de la inversión comprometida y, ampliar el plazo del programa de
Inversión en Exploración hasta diciembre de 2015.

La Dirección General de Minería, por Resolución N” 0006-2015-MEM-DGM/CONT de
fecha 10 de marzo de 2015, basada en el informe N* 136-2015-MEM-DGM/DPM, aprobó la
modificación del Programa de Inversión en Exploración de FERROBAMBA IRON S.A.
ascendiendo el nuevo monto de la inversión total a US$ 3 864, 653.00 (Tres Millones
Ochocientos Sesenta y Cuatro Mil Seiscientos Cincuenta y Tres y 00/100 Dólares
Americanos), para el periodo comprendido entre diciembre de 2012 hasta diciembre de 2015;
es

MINISTERIO DE ENERGIA Y MINAS

precisándose que el Anexo |l que corresponde a la Lista de Bienes y Servicios que otorgan el
derecho a la devolución del ¡GV e IPM, aprobada mediante Resolución Ministerial N* 548-
2012-MEM/DM y el Anexo lll correspondiente a la Relación de Concesiones Mineras no serán
modificados.

CLÁUSULA SEGUNDA: Modificación del Contrato de Inversión en Exploración.

EL ESTADO y EL INVERSIONISTA acuerdan expresamente modificar el primer
párrafo del numeral 3.1 de la Cláusula Tercera, así como el Anexo | del Contrato de Inversión
en Exploración suscrito con fecha 28 de diciembre de 2012.

CLÁUSULA TERCERA: Modificación del primer párrafo del numeral 3.1 de la
Cláusula Tercera del Contrato de Inversión en Exploración.

El primer párrafo del numeral 3.1 de la Cláusula Tercera del Contrato de Inversión en
Exploración quedará redactado en los siguientes términos:

“Por medio del presente contrato, EL INVERSIONISTA se compromete a ejecutar, a
partir de la suscripción del mismo, inversiones en exploración en las concesiones señaladas
en la Cláusula 1.1 por un monto de US$ 3 864, 653.00 (Tres Millones Ochocientos Sesenta y
Cuatro Mil Seiscientos Cincuenta y Tres y 00/100 Dólares Americanos) para el periodo
comprendido entre diciembre de 2012 hasta diciembre de 2015”.

CLÁUSULA CUARTA: Modificación del Anexo | del Contrato de Inversión en
Exploración.

El Anexo | del Contrato de Inversión en Exploración se modifica en el sentido de
considerar que las inversiones ascienden a la suma total de US$ 3 864, 653.00 (Tres Millones
Ochocientos Sesenta y Cuatro Mil Seiscientos Cincuenta y Tres y 00/100 Dólares Americanos)
para el periodo comprendido entre diciembre de 2012 hasta diciembre de 2015, el mismo que
se adjunta.

CLÁUSULA QUINTA: Salvaguarda

Las partes acuerdan que todas las cláusulas del Contrato de Inversión en Exploración
suscrito con fecha 28 de diciembre de 2012 y modificado por la Primera Adenda de fecha 12
de marzo de 2013 y por la Segunda Adenda de fecha 24 de marzo de 2014, se mantienen
vigentes en tanto no contradigan lo dispuesto en la presente adenda.

En señal de conformidad, las partes suscriben el presente documento en tres copias
de igual tenor, en Lima, a los 10 días del mes de marzo de 2015.

AL INVERSIONISTA

7 [peomose [aos [0055 [00552 Joao; 9097, costa [oosiz [oooz |o00se loose | 00052 coozz [oovst oz osos ooo [0005 Jogz To05 pose fooozs foos'ss [ooszes [ooo [oow9y [ooyszs | 0020 asvzes [ost Two
7 PUES 9 SONAS
A O O O so. pon ers jue [eos US
¡emos ero
vosez 000% [o09% Po09% (009, coo foo0r 000% lo00r 000% 099, 000% |o00% [005 005 E A A 0002 "RIDE UU DÁNIDA! 'SOLOIOEo!UNILOO 3P SOLANAS |
j 7 7 N ¡ear ugtos) pes sones
O A NN CN A coro 0 EN E O A EA
+
104 Á sooIpgu SOpIes
A 9 [0 PP ar po jo o fo a
NN IN E PA E E CT CT O PA E DA DO BN GN E E o”
E NN O 0005 cos [o0s [o00s [005 |00ws |00y5 | 0035 E A A 000% fooozr loose [ooo [ooo 000% 0005:
A A A 0007 [005% [005% coso foost foo Posee [oz lo02% losyz | 0005 o000r | o00'sz O NN O
O O PA E A PO pose
moro O O 005 fos foo fos los ”
vrr'25e vos'or [oos'os [005'or | o9goy mot [ooo [osos [0062 [008 005 | 00ys voez [oooes [ooya [oso [000% [0005 (0525 oos— [oo0'ez | 000% vosee [0000 [oowsc [ooyzs | ooyy» |ooyros |o0yzo E E
pora foo0 ooo 00% 0005 009, O A 005 ooo [oo00s [oo0se | 00001 0009 [oowoz  [oo0oz [00059
cose foo0s 000% 0003 0005 Lo09, TN O 005 o00'se | 000'0z 00002 |o00's2
|
cortos [oo0% lo001 00% 0093 000% E O ON 000 00 foso foo Poowz |oore | 000% O O A A CN 14 3D SISIPUY) ouore0ge7, op soAesuz
— (ensnosad 0102)
mesoszz [000% 000% laos 009% 009; mos [0005 [ooo [ooo 00002 00003 L000; 005 oo0z — |ooow08 |o001» | 00005 000'0s cuoose [ostra [oasere [esoosz | 000000 | ya, LapeImasO ap  euyueue1g UppeloJag ap SOIYuaS
. , sos bdo
A IN TON TON PR O A IN LT TU A 000% [005 0 A a EA pa a

(Y

0005 [0005 [000 | 000% "Rs0UIA UOISELOIdX3 sp souotoesado ep SOI

. AA DIG 0 0 E
o A A

000% o 000's | o00'ez

Rae LATA T
(soueouauy sejejog uz)
SLOZ exquiero1g e zL0z 91quisng eq

5 fooo'sz [ooo'ss  [oo0wz 000% |o00ez | 000509

NOIOVYUO1dX3 N3 S3NOISY3ANI 30 VINVIDONOYD
“V'S NOYI Van vaoyy34

¡oxeuy
